DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej et al. (US 2003/0159403 – hereinafter Verespej) in view of Hood et al. (US 2013/0032608 – hereinafter Hood), Wayne E. Manska (4,883,198 – hereinafter Manska), Darren Coon (US 8,443,970 – hereinafter Coon), and Burshtain et al. (4,871,093 – hereinafter Burshtain).
Re Claim 1:
Verespej discloses a sealed wet wipe cover (10), comprising a wet wipe cover (10) consisting of a connection part (36) and a cover body (12) (see Fig. 10), and a hole (at 26) formed in the middle of the connection part (36) (see Fig. 2), wherein a sealing gasket (128) is formed in the connection part (36) and the sealing gasket (128) completely covers the hole (at 26) (see Fig. 2), the connection part (36) is fixed on a wet wipe taking-out opening of a wet wipe bag (152) in a sealing manner (see Figs. 9-15) (see Figs. 1-16), but fails to teach a rubber sealing gasket, and the rubber sealing gasket is broken when receiving a downward force; wherein the rubber sealing gasket includes an etched mark formed by partially carving a side of the rubber sealing gasket facing the wet wipe, wherein the rubber sealing gasket is penetrated to allow the wet wipe passing through the etched mark when a down force is applied to the etched mark, wile the wet wipe does not penetrate the rubber sealing gasket to another side of the rubber sealing gasket when an absence of the downward force.

Hood teaches a rubber sealing gasket (8, 56) (see paragraph [0011]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood to minimize evaporation and moisture loss from wet wipes in the container as suggested by Hood.
Manska teaches a sealing gasket (30) is broken when receiving a downward force (see Fig. 4) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood and Manska to provide an alternative piercing technique, to that of pulling as taught by Verespej, for creating an opening in a seal while also allowing the seal to be resealable.
Coon teaches a sealing gasket (16) is broken when receiving a downward force (see Figs. 16 and 17), wherein a sealing gasket (16) includes an etched mark (28A) formed by partially carving a side of the sealing gasket (16) facing a (product – alternatively facing the main bottle 4 which would correspond to a container for wipes) (see Fig. 23), wherein the sealing gasket (16) is penetrated to allow the (product)  passing through the etched mark (28A) when a down force is applied to the etched mark (28A) (see Figs. 16 and 17), while the (product) does not penetrate the sealing gasket (16) to another side of the sealing gasket (16) when an absence of the downward force (when no pressure applied) (see Figs. 1-64).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood, Manska, and Coon to provide a frangible line which allows for breakage of a sealing member for dispensing purposes.  Examiner notes that Coon, structure is capable of having product enter or exit once the seal is ruptured.
Burshtain teaches a selection of material for gasket members being (rubber, paper, cardboard, metal foil, elastic, plastic foil, or textile) (see col. 1 line 69 to col. 2 line 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood, Manska, Coon, and Burshtain to provide a selection of material as a design choice of a finite number of choices, for a particular usage, as known within the art. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej in view of Hood, Manska, Coon, and Burshtain and further in view of Kanfer et al. (5,718,353 – hereinafter Kanfer).
Re Claims 3 and 4:
Verespej in view of Hood, Manska, Coon, and Burshtain teaches the device of claim 1, but where may fails to teach wherein the connection part includes a sealing wall extending upward along a circumference of the hole on a side facing the cover body, and a recessed groove is set on an outer surface of the sealing wall.
Kanfer further in view teaches wherein a connection part includes a sealing wall (22) extending upward along a circumference of a hole (see Fig. 3) on a side facing a cover body (30), and a recessed groove (see groove between 21 and 22, see Fig. 6) is set on an outer surface of the sealing wall (22) (see Figs. 1-8).  Re Claim 4: Kanfer teaches wherein a sealing ring (at 30 – outer bottom wall) is formed on the cover body (30), and a sealing strip (33 - bead) located on the sealing ring (at 30) and matched with the recessed groove (between 21 and 22), wherein the sealing ring (at 30) is elastically engaged (snap-fitted) with the sealing wall (22) of the connection part when the cover body (30) covers the connection part.  (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej in view of Hood, Manska, Coon, and Burshtain with that of Kanfer to allow for secure connection of parts for closing and opening a dispenser while also keeping said dispenser closed until wanted access.

Further Re Claim 3:
Verespej discloses wherein a connection part includes a sealing wall (24) extending upward along a circumference of a hole (see Fig. 10) on a side facing a cover body (12), and a recessed groove (at 24) is set on an outer surface of the sealing wall (24) (see Figs. 1-16)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej in view of Hood, Manska, Coon, Burshtain, and Kanfer and further in view of Briscoe et al. (US 2007/0090081 – hereinafter Briscoe).
Re Claims 4 and 5:
Verespej in view of Hood, Manska, Coon, Burshtain, and Kanfer teaches the device of claim 4, but fails to specifically teach wherein the sealing strip is an elastic rubber strip.

Briscoe further in view teaches wherein a sealing strip (beads) is an elastic rubber strip. (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej in view of Hood, Manska, Coon, Burshtain, and Kanfer with that of Briscoe to provide a water/air type seal for protecting contents of a container as known within the art while also assuring a form fitting fit the cap to a container by using a suitable material for its known purpose as suggested by the art.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej in view of Hood, Manska, Coon, Burshtain, and Long et al. (US 2005/0061826 – hereinafter Long).
Re Claim 6:
Verespej discloses a sealed wet wipe cover (10), comprising a wet wipe cover (10) consisting of a connection part (36) and a cover body (12) (see Fig. 10), and a hole (at 26) formed in the middle of the connection part (36) (see Fig. 2), wherein a sealing gasket (128) is formed in the connection part (36) and the sealing gasket (128) completely covers the hole (at 26) (see Fig. 2), the connection part (36) is fixed on a wet wipe taking-out opening of a wet wipe bag (152) in a sealing manner (see Figs. 9-15) (see Figs. 1-16), a wet wipe bag, including an opening on a side, wherein a sealing strip (at 20) that can be used repeatedly (with 24) is set at the opening (see Verespej Figs. 1-16), but fails to teach a rubber sealing gasket, and the rubber sealing gasket is broken when receiving a downward force; wherein the rubber sealing gasket includes an etched mark formed by partially carving a side of the rubber sealing gasket facing the wet wipe, wherein the rubber sealing gasket is penetrated to allow the wet wipe passing through the etched mark when a down force is applied to the etched mark, while the wet wipe does not penetrate the rubber sealing gasket to another side of the rubber sealing gasket when an absence of the downward force, and a hook body including a sharp end and a hook end, wherein the sharp end penetrates the rubber sealing gasket, and the hook end hooks wet wipes in the wet wipe bag through the rubber sealing gasket.
Hood teaches a rubber sealing gasket (8, 56) (see paragraph [0011]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood to minimize evaporation and moisture loss from wet wipes in the container as suggested by Hood.
Manska teaches a sealing gasket (30) is broken when receiving a downward force (see Fig. 4) and a hook body (52) including sharp end (see Fig. 4 of Manska), wherein the sharp end penetrates the rubber sealing gasket (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood and Manska to provide an alternative piercing technique, to that of pulling as taught by Verespej, for creating an opening in a seal while also allowing the seal to be resealable.
Coon teaches a sealing gasket (16) is broken when receiving a downward force (see Figs. 16 and 17), wherein a sealing gasket (16) includes an etched mark (28A) formed by partially carving a side of the sealing gasket (16) facing a (product – alternatively facing the main bottle 4 which would correspond to a container for wipes) (see Fig. 23), wherein the sealing gasket (16) is penetrated to allow the (product)  passing through the etched mark (28A) when a down force is applied to the etched mark (28A) (see Figs. 16 and 17), while the (product) does not penetrate the sealing gasket (16) to another side of the sealing gasket (16) when an absence of the downward force (when no pressure applied) (see Figs. 1-64).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood, Manska, and Coon to provide a frangible line which allows for breakage of a sealing member for dispensing purposes.  Examiner notes that Coon, structure is capable of having product enter or exit once the seal is ruptured.

Burshtain teaches a selection of material for gasket members being (rubber, paper, cardboard, metal foil, elastic, plastic foil, or textile) (see col. 1 line 69 to col. 2 line 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood, Manska, Coon, and Burshtain to provide a selection of material as a design choice of a finite number of choices, for a particular usage, as known within the art. 
Long further in view teaches and a hook body including a sharp end (bottommost part) and a hook end (34), and the hook end hooks wet wipes in the (container) through an (opening) (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Verespej with that of Hood, Manska, Coon, Burshtain and Long to allow for both puncturing and retrieval of wipes.  The combination would be capable of providing hooking in the wet wipe bag through the sealing gasket by way of the corresponding parts as cited functioning in a predictable manner as suggested by the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651